Case 1-19-44329-nhl Doc15 Filed 07/29/19 Entered 07/29/19 11:45:04

   

United States Bankruptcy Court

 

 

 

ig WL 29 A 59 Eastern District of New York
Inre _Gurdip Singh Case No. 1-19-44329-nhi
veg WEED Debtor(s) Chapter 13
AMENDED

DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

I declare under penalty of perjury that I have read the foregoing Schedules A through J, Statement of
Financial Affairs, Summary of Assets & Liabilities, Chapter 13 Statement of Income and Calculation of
Commitment Period,Chapter 13 Plan, Disclosure of Compensation, StatementPursuant to Local Rule 2017, Loss

Mitigation, consisting of _ 50 page(s), and that they are true and correct to the best of my knowledge,

information, and belief. j

aa

Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ [52 and 3571.

 

Date ‘7 [ 24 { WS Signature CS

Gurdip Singh
Debtor

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
